Ames, J.
The only point insisted upon in the argument for the defendant is, that the plaintiff was the servant of the town, and that the injury which he sustained was caused by the neglect of some fellow-servant in omitting to remove the board over which the plaintiff fell. Upon this point are cited Farwell v. Boston & Worcester Railroad, 4 Met. 49, and other decisions of that class. We are not called upon to decide whether the rule contained in these decisions can be carried so far as to relieve a town from being held responsible for injuries sustained by one of its own workmen or servants while on his way to the place of his employment, by a defect or want of proper repair in the highway on which he was travelling. We see no ground for considering the plaintiff as a servant or agent of the town. It is true that he was dealing with street lamps belonging to the town, but he1 was not employed or paid by the town. There was an intermediate party, viz. Tay, who had exclusive control of the means and manner in which the business about which the plaintiff was employed should be done, and the exclusive direction of the persons employed. According to the rule laid down in Kimball v. Cushman, 103 Mass. 194, and Johnson v. Boston, 118 Mass. 114, this point cannot be maintained by the defendant.
Exceptions sustained.